EXHIBIT EXECUTION VERSION SECURITY AGREEMENT among ACCO BRANDS CORPORATION, CERTAIN OTHER SUBSIDIARIES OF ACCO BRANDS CORPORATION FROM TIME TO TIME PARTY HERETO and U.S. BANK NATIONAL ASSOCIATION, as COLLATERAL TRUSTEE Dated as of September 30, 2009 SECURITY AGREEMENT SECURITY AGREEMENT (as amended, modified, restated and/or supplemented from time to time, this “Agreement”), dated as of September 30, 2009, made by each of the undersigned assignors (each, an “Assignor” and, together with any other Person that becomes an assignor hereunder pursuant to Section 10.12, the “Assignors”) in favor of U.S. Bank National Association, as collateral trustee (together with any successor collateral trustee, the “Collateral Trustee”), for the benefit of the Secured Parties.Certain capitalized terms as used herein are defined in Article IX.Except as otherwise defined herein, all capitalized terms used herein and defined in the Collateral Trust Agreement (as defined below) shall be used herein as therein defined. W I T N E S S E T H: WHEREAS,
